Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00791-CV

                      IN THE ESTATE OF Aminta PEREZ-MUZZA

                  From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2007PB7000089-L2
                           Honorable Jesus Garza, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED for further proceedings. It is ORDERED that
appellant Veronica Peña recover her costs of this appeal from appellee Rolando Peña.

       SIGNED July 16, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice